UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 18-6163


JOHN BACCUS, a/k/a John Baccus Roosevelt,

                    Plaintiff - Appellant,

             v.

EDGAR L. CLEMENTS, III; VON DEAN TURBEVILLE; BARRY PROSSER;
AMBER MCDANIEL THOMPSON; KEITH LUTCKEN; BRIAN WALLACE;
PAUL BAKER; MICHELLE DIXON; JOHN BLACK,

                    Defendants - Appellees.



Appeal from the United States District Court for the District of South Carolina, at
Florence. David C. Norton, District Judge. (4:17-cv-01851-DCN)


Submitted: June 21, 2018                                          Decided: June 26, 2018


Before DIAZ and HARRIS, Circuit Judges, and SHEDD, Senior Circuit Judge.


Affirmed by unpublished per curiam opinion.


John Roosevelt Baccus, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      John Roosevelt Baccus seeks to appeal from the district court’s order accepting the

recommendation of the magistrate judge and dismissing without prejudice Baccus’s 42

U.S.C. § 1983 (2012) complaint. Finding no error, we affirm on the reasoning of the

district court. * See Baccus v. Clements, No. 4:17-cv-01851-DCN (D.S.C. Jan. 23, 2018).

We deny Baccus’s motions for a transcript at Government expense and for appointment

of counsel. We dispense with oral argument because the facts and legal contentions are

adequately presented in the materials before this court and argument would not aid the

decisional process.

                                                                             AFFIRMED




      *
         The grounds of the dismissal make clear that no amendment could cure the
defects in Baccus’s case. Therefore, the order is final and appealable. See Goode v. Cent.
Va. Legal Aid Soc’y, Inc., 807 F.3d 619, 625, 629-30 (4th Cir. 2015).


                                            2